Citation Nr: 0738258	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO. 05-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder secondary to service-connected residuals of a shell 
fragment wound to the left thumb with residuals of tendon 
transfer donor site of the left index finger.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which, in pertinent part, denied service connection 
for a rotator cuff tear of the right shoulder.

In March 2006, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In March 2007, the Board remanded to the RO the claim for 
service connection for further development. The RO completed 
all requested action and continued denial of the veteran's 
claim (as reflected in the June 2007 supplemental statement 
of the case (SSOC)) and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

With resolution of the benefit of the doubt in the veteran's 
favor, the veteran's right shoulder disorder, diagnosed as 
status post rotator cuff tear, is shown to be etiologically 
related to his service-connected residuals of a shell 
fragment wound to the left thumb with residuals of tendon 
transfer donor site of the left index finger.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a right shoulder 
disorder, diagnosed as status post rotator cuff tear, as 
secondary to service-connected residuals of a shell fragment 
wound to the left thumb with residuals of tendon transfer 
donor site of the left index finger, have been approximated. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2004 and 
April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The April 2006 letter advised the veteran 
of how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file. The veteran and his spouse also 
testified during a Board hearing and the transcript of the 
hearing is also associated with the claims file. The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken. However, given the result favorable to 
the veteran, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry. 





Merits of the Claim

The veteran seeks service connection for a right shoulder 
disorder, as secondary to his service-connected left thumb 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The veteran asserted during his March 2006 Board hearing and 
throughout the course of this appeal that in August 2000, the 
veteran was working on a ladder. While on the ladder his 
service-connected left thumb disability caused him to lose 
his grip on the ladder because of weakness of the thumb and 
he fell to the ground injuring his ribs and his right 
shoulder. Two days after the fall, he sought treatment at the 
VA medical center. Because of the pain in his ribs, he stated 
that the medical personnel specifically treated his ribs and 
did not perform any testing on his right shoulder, although 
he complained of pain in the right shoulder. A year later, in 
August 2001, the veteran continued to have pain in his right 
shoulder and received treatment from a non-VA physician, 
C.W., M.D. During the examination, it is noted in the medical 
record that the veteran reported having an injury in 1992 
while he was working for the park system. The medical record 
states that the veteran reported that at that time, he 
"pulled" the shoulder while lifting some heavy gravel in a 
bucket and took one day off following that incident. A 
magnetic resonance imaging (MRI) conducted in February 2002 
revealed complete disruption of the supraspinatous tendon, 
with approximately two centimeters of retraction; atrophy of 
the muscle belly indicating a chronic injury; partial tear of 
the infraspinatous tendon; suboptimal evaluation of the 
glenoid labrum and biceps; and acromioclavicular and 
coracoclavicular degenerative changes along with a large 
joint effusion. Therefore, in April 2002, the veteran 
underwent an open rotator cuff tear repair using 2 suture 
anchors as shown in a medical record from the William Bee 
Ririe Hospital.

In June 2004, the veteran underwent a VA examination. During 
the examination, the veteran's spouse stated that she noticed 
that the veteran would have to keep shifting hands while he 
was driving a car because the left hand tended to become numb 
and would give out. She also stated that the veteran would 
drop coffee when trying to hold it in his dominant left hand 
and he could not work as a carpenter anymore. After physical 
examination, the examiner stated that the veteran was 
claiming that his right shoulder injury was due to the 
problems of his service-connected left hand. The examiner 
opined that based on the history that the veteran provided 
during the examination, it was more likely than not true that 
the veteran's right shoulder injury was due to the veteran's 
service-connected left hand disability.

On May 2007 VA examination, the examiner noted that he had 
reviewed the veteran's claims file. The veteran reported that 
since his injury to the left hand in service, he always had a 
weak grip in his left hand. His spouse reported that the 
veteran would routinely drop items because of his weak left 
hand. Regarding the statement noted in the August 2001 
medical record from Dr. C.W. that the veteran complained of 
an injury in 1992 while he was at work, the May 2007 VA 
examiner noted that the veteran and his wife found the 
veteran's previous supervisors and fellow workers from that 
time period who stated that they had not witnessed the 
veteran injure his right shoulder during that time and the 
veteran stated that he continued to do hard labor until 1996 
with no problems with his right shoulder during that time. 
After physical examination, the May 2007 VA examiner 
diagnosed the veteran with right shoulder status post rotator 
cuff tear with right rotator cuff repair. After review of the 
veteran's claims file and discussing the history with the 
veteran, the examiner opined that the veteran's current right 
shoulder injury clearly resulted from the fall from the 
ladder in August 2000. However, regarding whether the 
veteran's service-connected left thumb disability caused him 
to lose his grip and fall off the ladder, the examiner stated 
that he could not answer that question without resorting to 
speculation, as the veteran could have also lost his balance, 
had poor footing, or fell from some other cause.

The appellate courts have observed that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 
3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has 
the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."). The veteran and 
his spouse have testified during the March 2006 Board hearing 
and have reported during the June 2004 and May 2007 VA 
examinations that the weakness of the veteran's left hand is 
severe and they have stated that he slipped from the ladder 
in August 2000 because of the weakness of his left hand. The 
Board finds these statements to be credible in light of all 
other evidence of record. Specifically, on June 2004 VA 
examination, physical examination revealed that the veteran 
had decreased sensation to fine touch over the mid portion of 
the thumb and index finger and down into the web of the thumb 
and index finger. In addition, the examiner noted that the 
veteran's left thumb was only able to extend to 35 degrees 
instead of to 50 degrees, and he was only able to abduct to 
75 degrees instead of the full 90 degrees. He also could not 
touch his thumb to the base of his index finger. The Board 
also finds that the veteran's statement that he did not 
injure his right shoulder in 1992 is consistent with the 
evidence of record as there is no medical evidence prior to 
August 2001 showing that he complained of right shoulder pain 
or complained of an injury in 1992.

Therefore, as the May 2007 VA examiner opined that the 
veteran's right shoulder rotator cuff tear was a result of 
the veteran's fall in August 2000, and the Board accepts as 
credible the veteran's testimony that he slipped from the 
ladder because of the weakness of his service-connected left 
thumb disability, service connection for a right shoulder 
disorder, diagnosed as right shoulder status post rotator 
cuff tear with repair, as secondary to service-connected left 
thumb disability, is warranted.

Thus, having carefully considered the appellant's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).


ORDER

Service connection for a right shoulder disorder, diagnosed 
as right shoulder status post rotator cuff tear with repair, 
as secondary to service-connected residuals of a shell 
fragment wound to the left thumb with residuals of tendon 
transfer donor site of the left index finger, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


